     Case
      Case1:21-cr-00217-PGG
           1:21-cr-00217-PGG Document
                              Document41-1
                                       46 Filed
                                           Filed05/12/21
                                                 04/15/21 Page
                                                           Page11ofof55




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - -        x
UNITED STATES OF AMERICA             :       PROTECTIVE ORDER

           -v.-                      :       21 Cr. 217 (PGG)

STUART FINKELSTEIN,                  :

                  Defendant.         :

- - - - - - - - - - - - - - -        x


     On the motion of the United States of America, by the United

States Attorney for the Southern District of New York, Audrey

Strauss, by Assistant United States Attorney Rushmi Bhaskaran; and

with the consent of STUART FINKELSTEIN, the defendant, by and

through his counsel of record, Brian Griffin:

     WHEREAS,   STUART   FINKELSTEIN,     the   defendant,     has   certain

rights to pretrial discovery under the United States Constitution,

federal statutes, and the Federal Rules of Criminal Procedure;

     WHEREAS, the Government recognizes its obligation to provide

such discovery materials to the defendant, consistent with the

need to protect the confidentiality of ongoing investigations and

the confidentiality interests of others;

     WHEREAS, the discovery that the Government intends to provide

to the defendant contain materials that, if disseminated to third

parties, could, among other things, impede ongoing investigations
     Case
      Case1:21-cr-00217-PGG
           1:21-cr-00217-PGG Document
                              Document41-1
                                       46 Filed
                                           Filed05/12/21
                                                 04/15/21 Page
                                                           Page22ofof55



and implicate the privacy and confidentiality interests of third

parties;

     WHEREAS, the Government has demonstrated good cause for the

relief set forth herein;

     WHEREAS, STUART FINKELSTEIN, the defendant, by and through

his counsel of record, Brian Griffin, consents to the entry of

this Order;

     NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Federal

Rule of Criminal Procedure 16(d):

     1.    The   Government     shall     designate    certain    discovery

materials produced in this case as “Protected Materials,” which

may be used by the defendant, his counsel of record, and his

counsel’s agents (collectively, the “Defense”) only for purposes

of defending the charges, in connection with any sentencing, and

pursuing any appeals, in relation to this criminal action.

     2.    The Protected Materials and the information contained or

disclosed therein shall not be disclosed in any form by the Defense

to any third party except as set forth in paragraphs 3 and 4 below.

     3.    The   Protected    Materials    may   be   disclosed    to     third

parties only by the defendant’s counsel of record and only to the

following persons (collectively, “Designated Persons”):

           a.    investigative,     secretarial,      clerical,   paralegal

and student personnel employed full-time or part-time by the
        Case
         Case1:21-cr-00217-PGG
              1:21-cr-00217-PGG Document
                                 Document41-1
                                          46 Filed
                                              Filed05/12/21
                                                    04/15/21 Page
                                                              Page33ofof55



defendant’s counsel of record and who are participating in the

legal defense of this action;

             b.     independent       expert    witnesses,    jury   consultants,

document      hosting      personnel,     investigators        retained     by     the

defendant in connection with this action, and other potential

witnesses for the Defense and their counsel; and

             c.     such other persons as hereafter may be authorized

by the Court upon a motion by the defendant.

       4.    The   Defense      shall   provide    a   copy   of   this    Order    to

Designated Persons to whom materials subject to the protections of

this Order are disclosed pursuant to paragraph 3.                         Designated

Persons shall be subject to the terms of this Order, and may not

disclose the Protected Materials to any third party.

       5.    The Protected Materials shall be destroyed or returned

to    the   Government     by   the   Defense    and   the    Designated    Persons

following the conclusion of this case, including after any appeals.

       6.    The defendant, his counsel, and Designated Persons shall

not disclose Protected Materials to members of the media, nor shall

the    defendant,    his    counsel,     and    Designated     Persons     post    any

Protected Materials on any Internet or network site (such as

Facebook, Twitter, Instagram, and other social networking and

media sites and applications) to which persons other than the

defendant, his counsel, and Designated Persons have access.
     Case
      Case1:21-cr-00217-PGG
           1:21-cr-00217-PGG Document
                              Document41-1
                                       46 Filed
                                           Filed05/12/21
                                                 04/15/21 Page
                                                           Page44ofof55



     7.     With respect to any Protected Materials that the Defense

intends to file publicly or to specifically describe in a public

filing, the defendant must either (i) file the discovery material

under seal, or (ii) provide reasonable notice to the Government to

permit the parties to confer on the proper treatment of the

discovery material.     If the parties are unable to reach agreement

as to whether redactions to the public filings are warranted, or

to the extent of such redactions, the parties will seek Court

resolution before the document is publicly filed or specifically

described in a public filing.

     8.     This Order places no restriction on the defendant’s use

or disclosure of materials:

            a. contained in the defendant’s own electronic devices

and accounts (e.g., email, social media, iCloud);

            b.   in   the   defendant’s    possession    prior    to      their

production by the Government;

            c. that the defendant obtains from an independent source

that did not improperly obtain the materials in violation of this

Order; or

            d. that is publicly available.
     Case
      Case1:21-cr-00217-PGG
           1:21-cr-00217-PGG Document
                              Document41-1
                                       46 Filed
                                           Filed05/12/21
                                                 04/15/21 Page
                                                           Page55ofof55



     9.   Any disputes concerning this Order, which cannot be

resolved among the parties, will be brought to the Court for a

ruling before any public disclosure of Protected Materials is made.

Dated:    New York, New York
          May 12, 2021


                                  SO ORDERED:


                                  ________________________________
                                  THE HONORABLE PAUL G. GARDEPHE
                                  UNITED STATES DISTRICT JUDGE
